965 So.2d 400 (2007)
Carolyn PATRICK, Individually and on Behalf of Ronnie Joe Patrick
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, City of Monroe, Entergy Louisiana, Inc., Entergy Corporation and George Donald Emfinger.
No. 2007-C-1452.
Supreme Court of Louisiana.
October 12, 2007.
In re Patrick, Carolyn et al.;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Ouachita, 4th Judicial District Court Div. H, No. 02-0411; to the *401 Court of Appeal, Second Circuit, No. 42,197-CA.
Denied.
CALOGERO, C.J., would grant.